Order so far as appealed from affirmed, with ten dollars costs and disbursements, on the authority of Schmidt v. Merchants Despatch Transportation Co. (270 N. Y. 287); Felli v. U. S. Gypsum Co. (Id. 287); Michalek v. U. S. Gypsum Co. (76 F. [2d] 115); Miller v. U. S. Gypsum Co. (96 id. 69). The appeal from the order first granted does not oust the court of jurisdiction to grant a reargument of the motion on which the order appealed from had been granted. (Belmont v. Erie R. Co., 52 Barb. 637.) All concur. (The portion of the order appealed from grants a reargument of a motion to dismiss plaintiff’s complaint in a silicosis action.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ. [See 164 Misc. 883.]